Citation Nr: 0003649	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of torn 
ligaments of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The issue of entitlement to service connection for residuals 
of laceration of the right index finger was also appealed.  A 
December 1998 decision by a hearing officer at the RO granted 
service connection for a residual scar from a laceration of 
the right index finger.  Therefore, the issue of entitlement 
to service connection for residuals of a laceration of the 
right index finger is moot.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of torn ligaments of the left lower leg is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of torn ligaments of the left lower leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for residuals of torn 
ligaments of the left lower leg is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

A December 1997 response from the National Personnel Records 
Center (NPRC), reflects that the veteran's service medical 
records were presumed to have been destroyed in a fire.  VA's 
duty to assist the veteran in developing facts pertinent to 
his claim is heightened in a case where service medical 
records are presumed destroyed, and the duty includes the 
obligation to search for alternative medical records.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Two responses were 
received from the NPRC in September 1997, with the second 
response reflecting that a computer search for records was 
also negative.  A December 1997 response reflects that 
morning reports had been located and provides pertinent 
morning reports, but indicates that no medical information 
could be found relating to the morning report entries.  In 
light of the information provided to the NPRC and its 
December 1997 response, including the specific finding that 
medical information relating to the morning reports is not 
available, the Board concludes that, to the extent possible, 
searches for all service medical records have been 
accomplished.  Cuevas.

The veteran has indicated that VA treatment records at Tomah, 
Wisconsin, exists and these records have been obtained.  
Further, the veteran has indicated that the only private 
treatment records that are available are with Dr. Dean 
Hagness, and these treatment records have also been obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In order for the veteran's claim of entitlement to service 
connection for residuals of torn ligaments of the left lower 
leg to be well grounded, he must submit medical evidence 
indicating that he currently has this disability and that it 
is related to his active service.  The veteran's statements 
and testimony offered at his hearing are presumed credible 
for purposes of this decision.  Therefore, it is presumed, 
for purposes of this decision, that he experienced torn 
ligaments of the left lower leg during active service.  
However, he as a lay person, is not qualified to establish a 
current medical diagnosis or show a medical etiology merely 
by his own assertion, as such matters require medical 
expertise.  See Grottveit and Espiritu.  Therefore, while the 
veteran has reported that certain incidents and medical care 
occurred during service, there is no competent medical 
evidence that reflects that the veteran currently has 
residuals of torn ligaments of the left lower leg or that 
there is any current disability that is related to the 
veteran's reported torn ligaments of the left lower leg 
during service.  The Board therefore concludes that without 
the requisite competent medical evidence establishing that 
the veteran currently has disability that is related to his 
active service, the claim of entitlement to service 
connection for residuals of torn ligaments of the left lower 
leg is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of torn ligaments of the left lower 
leg not having been submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

